Name: Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 7 . 80 Official Journal of the European Communities No L 183/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat may take the form of aid for private storage, since such aid least disturbs the normal marketing of products and the form of buying-in by intervention agencies is justified only in times of the year when the market would otherwise be in danger of falling into a very difficult situation ; whereas, moreover, in the regions in which the buying-in intervention mea ­ sures are not applied, provision should be made for the possibility of allocating a variable slaughter premium for sheep ; whereas, on the other hand, in the case of export of meat and live animals for butchers ' meat from the territory of the Member State concerned, in order to avoid all disturbance in competition, an amount equivalent to that premium should be recovered ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Arti ­ cles 42 and 43 thereof, Having regard to the proposal from the Commis ­ sion ( ! ), Having regard to the opinion of the European Par ­ liament (2 ), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas the operation and development of the common market in agricultural products must be ac ­ companied by the establishment of a common agri ­ cultural policy to include in particular a common organization of agricultural markets, which may take various forms depending on the product ; Whereas , with a view to attaining the objectives of Article 39 of the Treaty, and, in particular, with a view towards stabilizing the markets and ensuring a fair standard of living for the agricultural commu ­ nity concerned, it is necessary to take measures enab ­ ling the adjustment of supply to market require ­ ments to be facilitated, as well as intervention mea ­ sures ; whereas in the context of these first-men ­ tioned measures , and in order to comply with the conditions provided for in Article 43 (3) (a) of the Treaty, provision should be made for a premium, granted to Community producers of sheepmeat ; whereas, as regards the intervention measures , these Whereas provision should be made for the fixing of a basic price at which intervention measures will come into operation and which will protect the Community market against price fluctuations on the world market for certain products in the sector ; Whereas the creation of a single Community market in sheepmeat and goatmeat involves the introduc ­ tion of a single trading system at the external fron ­ tiers of the Community ; whereas a trading system replacing customs duties with import levies, for cer ­ tain products combined with intervention measures , serves in principle to stabilize the Community mar ­ ket, in particular by preventing fluctuations in world market prices when these are lower than the basic price from disturbing prices ruling within the Com ­ munity ; Whereas , for the purposes of the levy system, free^ at-Community-frontier offer prices should be fixed on the basis of quotations recorded on the most rep ­ resentative markets of third countries and a special levy should be fixed for the products in question (') OJ No C 93 , 18.4. 1978 , p . 5 . ( 2 ) OJ No C 239, 9 . 10 . 1978 , p . 43 . P ) OJ NoC 171,9.7 . 1979, p. 22 . No L 183/2 Official Journal of the European Communities 16 . 7 . 80 where the offer prices from one or more third coun ­ tries are abnormally low ; Whereas the common organization of the market in sheepmeat and goatmeat must take account, in ap ­ propriate manner and at the same time, of the objec ­ tives set out in Articles 39 and 1 10 of the Treaty ; Whereas , for products falling within subheading 02.01 A IV of the Common Customs Tariff in res ­ pect of which the rate of duty is bound under GATT, the levies must be limited to the amount so bound or to that resulting from voluntary restraint agreements ; Whereas the establishment of a single market based on a common price system would be jeopardized by the granting of certain aids ; whereas , therefore, the provisions of the Treaty which allow the assessment of aid granted by Member States and the prohibi ­ tion of that which is incompatible with the common market should be made to apply to sheepmeat and goatmeat ; Whereas , in order to follow the trend in imports and exports , provision should be made for a system of import and export licences involving the provision of security as a guarantee that import or export will be effected ; Whereas the tariff nomenclature resulting from this Regulation is included in the Annex to Council Regulation (EEC) No 950/68 of 28 June 1968 on the Common Customs Tariff (*), as last amended by Regulation (EEC) No 3000/79 (2) ; Whereas provision should be made for granting a re ­ fund on exports to third countries equal to the dif ­ ference between prices within the Community and on the world market ; Whereas the transition from the present system in each Member State to that established by this Regu ­ lation should be effected as smoothly as possible ; whereas transitional measures may prove necessary to facilitate this process ; whereas , however, such measures should be limited to the period strictly necessary, to avoid disturbances of trade which might endanger the objectives of Article 39 (2) (b) of the Treaty ; Whereas , in addition to the system described above, provision should be made for prohibiting in whole or in part , when the situation on the market so re ­ quires , the use of inward or outward processing arrangements ; Whereas expenditure incurred by the Member States in carrying out the obligations devolving on them pursuant to this Regulation shall be borne by the Community in accordance with Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (3 ), as last amended by Regulation (EEC) No 929/79 (4); Whereas the system of customs duties and levies makes it possible to dispense with all other protec ­ tive measures at the external frontiers of the Com ­ munity ; whereas , however, the system of common prices , customs duties and levies may, in excep ­ tional circumstances, prove defective ; whereas in such cases , so as not to leave the Community mar ­ ket without defence against disturbances which may arise therefrom after the import barriers which existed previously have been removed, the Commu ­ nity should be enabled to take all necessary mea ­ sures without delay ; Whereas, since prices for the first marketing year constitute an integral part of implementation of the price system, it is appropriate that they should be fixed under this Regulation and, in particular, that a derived intervention price should be fixed for Ireland owing to the situation peculiar to the Irish market and to the distance of that market from the regions to which it traditionally sends its products , Whereas restrictions on free movement resulting from the application of measures intended to pre ­ vent the spread of animal diseases may cause diffi ­ culties on the market of one or more Member States ; whereas provision should be made for the in ­ troduction of exceptional measures of market sup ­ port to remedy such a situation ; Whereas , in order to facilitate implementation of the proposed measures , a procedure should be provided for establishing close cooperation between the Member States and the Commission within a man ­ agement committee ; (') OJ No L 172,22 . 7 . 1968 , p. 1 . ( 2 ) OJ No L 342 , 31 . 12 . 1979, p. 1 . (3 ) OJ No L 94, 28 . 4. 1970, p. 13 . (4 ) OJ No L 117 , 12 . 5 . 1979, p. 4 . 16 . 7 . 80 Official Journal of the European Communities No L 183/3 HAS ADOPTED THIS REGULATION : Article 1 The common organization of the market in sheep ­ meat and goatmeat shall comprise a price system and a trading system and cover the following prod ­ ucts : (a) measures to improve stock breeding ; (b) measures to promote better organization of production , processing and marketing ; (c) measures to improve quality ; (d) measures to permit the establishment of short ­ and long-term forecasts on the basis of the means of production used ; (e) measures to facilitate the recording of market price trends . General rules concerning these measures shall be adopted in accordance with the procedure laid down in Article 43 (2) of the Treaty .CCTheading No Description (a) 01.04 B Live sheep and goats, other than pure-bred breeding animals 02.01 A IV Meat of sheep and goats, fresh, chilled or frozen 02.06 C II a ) Meat of sheep and goats, salted, in brine, dried or smoked (b) 01.04 A Live sheep and goats, pure-bred breeding animals (a) ex 02.01 B II d ) Edible offals of sheep and goats, other than offals for the manu ­ facture of pharmaceutical pro ­ ducts , fresh, chilled or frozen 02.06 C II b ) Edible meat offals of sheep and goats, salted, in brine, dried or smoked 15.02 B II Unrendered fats of sheep or goats ; rendered or solvent ­ extracted fats (including 'premier jus ') obtained from those fats (c) 16.02 B III b) 2 aa) Other prepared or preserved meat or meat offals containing meat or offals of sheep and goats other than those containing meat or offals of domestic swine or bovine animals TITLE I Price, premium and intervention system Article 3 1 . In accordance with the procedure laid down in Article 43 (2) of the Treaty , for the marketing year commencing the year following, a basic price for fresh and chilled sheep carcases and a reference price for each of the following regions shall be fixed annually : region 1 : Italy , region 2 : France , region 3 : Denmark, Benelux , Germany, region 4 : Ireland, region 5 : United Kingdom . By way of derogation from the first subparagraph, for the 1980/81 marketing year, the basic price and the reference prices shall be fixed at the level indi ­ cated in Article 3 1 . (a ) Inclusion in this subheading shall be subject to conditions to be determined by the competent authorities . 2 . When the basic price is being fixed account shall be taken in particular of : (a) the situation on the sheepmeat market during the current year ; (b) the prospects for the production and consump ­ tion of sheepmeat ; (c) sheepmeat production costs ; (d) the market situation in the other livestock prod ­ uct sectors , particularly the beef and veal sector ; (e) past experience . Article 2 In order to encourage action by trade and joint trade organizations to facilitate the adjustment of supply to market requirements , the following Community measures may be taken in respect of the products listed in Article 1 : No L 183/4 16 . 7 . 80Official Journal of the European Communities 3 . The basic price shall be seasonally adjusted by the Council , acting by a qualified majority on a pro ­ posal from the Commission, to take account of normal seasonal variations on the Community sheepmeat market . 4 . The reference prices shall be fixed : ( i ) for the first year, on the basis of the market prices recorded on the representative market or markets of each region concerned during 1979 or, in the regions where special conditions ob ­ tained in 1979 , on the basis of the market prices forecast for 1980 ; ( ii ) for subsequent years , taking account of the cri ­ teria referred to in paragraph 2, so as to ensure the achievement of a single Community refer ­ ence price by the convergence of national refer ­ ence prices in equal annual steps over four years . 5 . Save where a decision to the contrary is taken by the Council , acting by a qualified majority on a proposal from the Commission , the marketing year shall begin on the first Monday in April and end on the day preceding that day in the following year. This difference shall be multiplied by the tonnage of meat produced in each region concerned during the year preceding the current year. The total amount thus obtained shall be revised at the end of the mar ­ keting year, in accordance with the procedure laid down in Article 26 , in order to take account of the actual market price trends in order to ensure that the level of the premium corresponds to the actual loss of income . 3 . However, where the intervention measures pro ­ vided for in Article 6(1 ) (b) are applied, account shall be taken when calculating the total amount referred to in paragraph 2 of the effect of setting a ceiling on the premium, for the regions and during the period to which these measures apply, at a maximum equal to the difference between the reference price and the seasonally adjusted intervention price . Likewise , where the premium provided for in Article 9 is applied, account shall be taken, for the calculation of the total amount referred to in para ­ graph 2, of the effect of restricting the premium referred to in paragraph 1 , for regions where the premium referred to in Article 9 is granted . This ceil ­ ing shall be obtained by deducting, from the total amount referred to in paragraph 2',the overall amount of the premium granted under Article 9 . Article 4 In accordance with the procedure established under Article 26 , a price for fresh or chilled sheep carcases recorded on the representative Community markets shall be established on the basis of the prices re ­ corded on the representative market or markets of each Member State for the various categories of fresh or chilled sheep carcases , account being taken both of the relative importance of each category and of the relative size of the flock in each Member State . 4 . The total amount referred to in paragraph 2 shall be divided, for each region concerned, by the number of ewes recorded in that region . The result obtained shall give the estimated amount of the premium payable per ewe and per region . However, at the request of those concerned, the amount of the premium payable per ewe in region 1 may be equal to that determined in region 2 where beneficiaries have shown to the satisfaction of the competent authority that the lambs born of these ewes will not be slaughtered before two months of age . Article 5 1 . To the extent necessary to offset the loss of in ­ come which may result from the establishment of the common market organization provided for by this Regulation, a premium shall be granted for the benefit of sheepmeat producers . 2 . Taking into account the foreseeable market price trends in each region concerned, a loss of in ­ come shall be estimated each year at the beginning of the marketing year in accordance with the proce ­ dure laid down in Article 26 . This loss of income shall represent any difference there may be between the reference price for a region and the foreseeable market price for that region for the current market ­ ing year, to be established in accordance with Article 4. 5 . An advance on the premium shall be paid after the third and before the seventh month of each mar ­ keting year. The balance shall be paid at the end of the marketing year, after adjustment of the amount of the premium taking into account the revision provided for in paragraphs 2 and 3 and of the actual number of ewes in respect of which the advance was paid . 6 . Where ascertaining the number of ewes re ­ corded would create administrative difficulties in a region , the Member State or States concerned may be authorized to divide the total amount referred to in paragraph 2 by the foreseeable slaughterings of lambs in the current marketing year. In that event, adjustment of the amount of the premium referred 16 . 7 . 80 Official Journal of the European Communities No L 183/5 If the market situation so requires , the Council , act ­ ing by a qualified majority on a proposal from the Commission , may decide to apply such measures for a region or for all those regions which do not apply the variable slaughter premium . The agencies designated by the Member States con ­ cerned shall buy in fresh or chilled meat originating in the Community of qualities likely to provide the best market support . to in paragraph 4 shall be made taking into account the number of lambs actually slaughtered or the quantity of meat actually produced . 7 . General rules for the arrangements referred to in this Article shall be adopted by the Council , acting by a qualified majority on a proposal from the Com ­ mission . 8 . Detailed rules for implementing this Article , and in particular detailed rules for paying the pre ­ mium, the measures to avoid the disturbances in trade and in intervention buying, which might arise from implementation of this Article , and the measures re ­ lating to supervision of the application of para ­ graph 6 shall be adopted in accordance with the pro ­ cedure provided for in Article 26 . 9 . The expenditure incurred under the arrange ­ ments provided for in this Article shall be deemed to form part of intervention for the purpose of regu ­ larizing agricultural markets . 3 . A derived intervention price shall be fixed by the Council , acting by a qualified majority on a pro ­ posal from the Commission, for certain regions which have a surplus of sheepmeat of Community origin and which traditionally send this meat to the other regions , having regard to the marketing costs, especially transport costs . 4 . The intervention measures provided for in para ­ graph 2 may be taken only in respect of the qualities defined in accordance with the said paragraph whose price in the Member State or States con ­ cerned is below a buying-in price calculated for each of those qualities on the basis of the seasonally adjusted intervention price , or, as the case may be, the derived intervention price . Article 6 1 . Intervention measures may be taken in the form of : (a) private storage aid ; (b) purchases by the intervention agencies in res ­ pect of fresh sheepmeat in the form of carcases or half-carcases . 2 . The Council , acting by a qualified majority on a proposal from the Commission, may amend the list of products in paragraph 1 (b). 5 . The intervention measures provided for in para ­ graph 2 shall be suspended where the price recorded pursuant to Article 4 is , for a certain period, above the seasonally adjusted intervention price . 6 . The Council , acting by a qualified majority on a proposal from the Commission, shall determine, pursuant to paragraphs 2 and 3 , the intervention price , the seasonally adjusted intervention price and the seasonally adjusted derived intervention price and shall adopt the general rules for the implemen ­ tation of this Article . Article 7 1 . If the price recorded pursuant to Article 4 is lower than 90 % of the basic price and is likely to re ­ main so , the intervention measures provided for in Article 6 ( 1 ) (a) may be decided on . 2 . Where, during the period 1 5 July to 1 5 December of each year, the price recorded pursuant to Article 4 is equal to or less than a seasonally adjusted inter ­ vention price corresponding to 85 % of the season ­ ally adjusted basic price and at the same time the price recorded on the representative markets of a given region is equal to or less than the seasonally adjusted intervention price or, as the case may be, the seasonally adjusted derived intervention price, the intervention measures provided for in Article 6 ( 1 ) (b) shall , at the request of one or more Member States , be implemented for the Member State or States in question . 7 . The procedure laid down in Article 26 shall be applied to determine : (a) the products admitted for private storage and qualities to which the intervention measures are to apply ; (b) the intervention measures referred to in para ­ graph 1 and in the first subparagraph of para ­ graph 2 and the date on which they shall cease to apply ; (c) the other rules for the implementation of this Article, and in particular the circumstances in which the intervention measures will be applied . No L 183/6 Official Journal of the European Communities 16 . 7 . 80 Article 11 The import levies shall be fixed each month by the Commission . If necessary, the Commission may alter the levies in the intervening periods . Article 8 If during the period 16 December of one year to 14 July of the following year a serious situation should arise requiring market support by means of the intervention measures referred to in the first sub ­ paragraph of Article 7 (2), those measures may be decided on in accordance with the procedure laid down in Article 26 . Article 9 1 . In those regions where the intervention mea ­ sures provided for in Article 6 ( 1 ) (b) are not applied, the Member State or Member States con ­ cerned may pay a variable slaughter premium for sheep when the prices recorded on the representa ­ tive market or markets of the Member State or Member States concerned are below a 'guide level ' corresponding to 85 % of the basic price . The guide level shall be seasonally adjusted in the same way as the basic price . 2 . The amount of the premium referred to in para ­ graph 1 shall be equal to the difference between the guide level and the market price recorded in the Member State or Member States concerned. 3 . The necessary measures shall be taken to en ­ sure , in the event of payment of the premium re ­ ferred to in paragraph 1 , that an amount equivalent to that premium is charged for the products referred to in Article 1 (a) when those products leave the ter ­ ritory of the Member State concerned . 4 . Detailed rules for implementing this Article shall be adopted in accordance with the procedure provided for in Article 26 . 5 . Expenditure incurred under the arrangements provided for in this Article shall be deemed to form part of intervention for the purpose of regularizing agricultural markets . Article 12 1 . The levy on fresh or chilled carcases falling within subheading 02.01 A IV a) 1 listed in Annex I shall be equal to the difference between the season ­ ally adjusted basic price and the free-at-Commu ­ nity-frontier offer price . 2 . The free-at-Community-frontier offer price re ­ ferred to in paragraph 1 shall be established on the basis of the purchasing possibilities which are most representative as regards quality and quantity, re ­ corded during a period to be determined prior to the fixing of the levy, account being taken in particular of : (a) the supply and demand situation for fresh or chilled sheepmeat ; (b) the world market prices of frozen sheepmeat of a category competitive with the fresh or chilled sheepmeat ; and (c) past experience . If necessary, the free-at-frontier offer price shall be established on the basis of the most representative purchasing possibilities recorded for live sheep . 3 . The levy on live animals falling within subhead ­ ing 01.04 B and on the meat falling within subhead ­ ings 02.01 A IV a), 2, 3 , 4 and 5 and 02.06 C II a), listed in Annex I , shall be equal to the levy on the product referred to in paragraph 1 , multiplied by a standard coefficient fixed for each of the products in question . 4. The levy chargeable shall be that applicable on the day of import . 5 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 26 . TITLE II Trade with third countries Article 10 1 . The Common Customs Tariff rates of duty shall apply to the products listed in Article 1 (b) and (c). 2 . The Common Customs Tariff rates of duty shall not apply to the products listed in Article 1 (a). An import levy shall be applicable to these products as provided for in this Regulation . Article 13 1 . The levy on the frozen meat falling within sub ­ heading 02.01 A IV b) 1 listed in Annex I shall be equal to the difference between : (a) the basic price multiplied by a coefficient representing the relationship existing in the 16 . 7 . 80 Official Journal of the European Communities No L 183/7 Article 16 1 . The importation into the Community or expor ­ tation therefrom of any of the products listed in Article 1 (a) and (c) shall be subject to the submis ­ sion of an import or export licence issued by the Member States to any applicant who so requests , irrespective of the place of his establishment in the Community . Such import or export licence shall be valid throughout the Community . Community between the price of fresh meat of a category competitive with the frozen meat in question , presented in the same form, and the average price of fresh and chilled sheep car ­ cases ; and (b) the free-at-Community-frontier offer price for the said frozen meat . 2 . The free-at-Community-frontier offer price re ­ ferred to in paragraph 1 (b) shall be established on the basis of the purchasing possibilities for frozen meat which are most representative as regards qual ­ ity and quantity, recorded during a period to be de ­ termined prior to the fixing of the levy, account being taken in particular of : (a) the foreseeable trend of the market in frozen meat ; (b) the most representative prices on third-country markets for fresh or chilled meat of a category competitive with the frozen meat ; and (c) past experience . 3 . For the frozen meat falling within subheadings 02.01 A IV b) 2 , 3 , 4 and 5 listed in Annex I the levy shall be equal to the levy fixed for the product re ­ ferred to in paragraph 1 , multiplied by a standard coefficient fixed for each of the products in ques ­ tion . 4. The levy chargeable shall be that applicable on the day of import . 5 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 26 . The issue of such licences shall be conditional on the provision of a security as a guarantee that im ­ port or export will be effected during the period of validity of the licence . The security shall be wholly or partially forfeit if the operation is not carried out, or is only partially carried out, within that period . 2 . The detailed rules for the application of this Article , which may in particular lay down a time limit for the issue of the licences, shall be adopted in accordance with the procedure laid down in Arti ­ cle 26 . Article 17 1 . To the extent necessary to enable the products listed in Article 1 to be exported, the difference be ­ tween the prices for those products on the world market and prices within the Community may be covered by an export refund . 2 . The refund shall be the same for the whole Community . It may be varied according to end-use or destination . The refund shall be granted on application . 3 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt general rules for granting export refunds and for the advance fixing thereof. Article 14 1 . A special levy may be fixed for products origi ­ nating in or coming from one or more third countries if such exports are effected at abnormally low prices . 2 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 26 . 4. Refunds shall be fixed at regular intervals in ac ­ cordance with the procedure laid down in Article 26 . Where necessary the Commission may, at the re ­ quest of a Member State or on its own initiative , alter the refunds in the intervening period. Article 15 By way of derogation from Articles 12 , 13 and 14 for products falling within subheading 02.01 A IV of the Common Customs Tariff in respect of which the rate of duty has been bound under GATT the levies shall be limited to the amount resulting from such binding or to that resulting from voluntary restraint agreements . 5 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 26 . No L 183/8 Official Journal of the European Communities 16 . 7 . 80 Article 18 This Regulation shall be applied with due regard to the Community's obligations under international agreements . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt detailed rules for the application of this paragraph and de ­ fine the cases in which and the limits within which Member States may take protective measures . 2 . If the situation referred to in paragraph 1 arises , the Commission shall , at the request of a Member State or on its own initiative, decide on the neces ­ sary measures , which shall be communicated to the Member States and shall be immediately applicable . If the Commission receives a request from a Mem ­ ber State , it shall take a decision thereon within 24 hours following receipt of the request . 3 . Measures adopted by the Commission may be referred to the Council by any Member State within three working days following the day on which they were communicated . The Council shall meet with ­ out delay . It may, by a qualified majority, amend or repeal the measures in question . Article 19 To the extent necessary for the proper working of the common organization of the market in sheep ­ meat, the Council , acting by a qualified majority on a proposal from the Commission, may prohibit, in whole or in part, the use of inward or outward pro ­ cessing arrangements in respect of the products listed in Article 1 . TITLE III General provisions Article 22 In order to take account of any restrictions on free movement which might result from the application of measures to prevent the spread of animal dis ­ eases , exceptional measures to support any market affected by such restrictions may be taken under the procedure laid down in Article 26, but only to the extent that and for such period as is strictly neces ­ sary for the support of that market . Article 20 1 . The general rules for the interpretation of the Common Customs Tariff and the special rules for its application shall apply to the tariff classification of products covered by this Regulation ; the tariff nomenclature resulting from the application of this Regulation shall form part of the Common Customs Tariff. The Council , acting by a qualified majority on a proposal from the Commission, may adjust this Regulation where such adjustment is carried out as a result of an amendment to the nomenclature of the Common Customs Tariff, and amend the nomencla ­ ture used in this Regulation . 2 . Unless otherwise provided in this Regulation or otherwise decided by the Council acting by a quali ­ fied majority on a proposal from the Commission, the following shall be prohibited in trade with third countries :  the levying of any charges having effect equiva ­ lent to a customs duty, x  the application of any quantitative restriction or measure having equivalent effect . Article 23 Save as otherwise provided in this Regulation, Arti ­ cles 92 , 93 and 94 of the Treaty shall apply to the production of and trade in the products listed in Article 1 . Article 21 1 . If, by reason of imports or exports , the Com ­ munity market in one or more of the products listed in Article 1 experiences or is threatened with serious disturbance which may endanger the objectives set out in Article 39 of the Treaty, appropriate measures may be applied in trade with third countries until such disturbance or threat of disturbance has ceased . Article 24 Member States and the Commission shall communi ­ cate to each other the information necessary for implementing this Regulation . Rules for the communication and distribution of such information shall be adopted in accordance with the procedure laid down in Article 26 . 16 . 7 . 80 Official Journal of the European Communities No L 183/9 Article 30 In Annex I to Council Regulation (EEC) No 827/68 of 28 June 1968 on the common organization of the market in certain products listed in Annex II to the Treaty ( 1 ), as last amended by Regulation (EEC) No 114/80 (2): (a) the following Common Customs Tariff heading No and subheadings shall be deleted : Article 25 1 .A Management Committee for Sheep and Goats (hereinafter called 'the Committee') is hereby set up, consisting of representatives of the Member States with a representative of the Commission as chair ­ man . 2 . Within the Committee the votes of Member States shall be weighted in accordance with Arti ­ cle 148 (2) of the Treaty . The chairman shall not vote . _ 01.04,  ex 02.01 A IV,  15.02 Bill ; (b )  the text of subheading ex 02.01 B II d) shall be replaced by the following : 'Other, except offals of sheep or goats ';  in subheading 02.06 C the words ' ex II . Other, except meat of and offals of sheep of domestic species ' shall be replaced by ' III . Other'. The Common Customs Tariff annexed to Regula ­ tion ( EEC) No 950/68 shall be amended in accord ­ ance with Annex II to this Regulation . Article 26 1 . Where the procedure laid down in this Article is to be followed, the chairman shall refer the matter to the Committee either on his own initiative or at the request of the representative of a Member State . 2 . The Commission representative shall submit a draft of the measures to be taken . The Committee shall deliver its opinion on such measures within a time limit to be set by the chairman according to the urgency of the matter. Opinions shall be adopted by a qualified majority . 3 . The Commission shall adopt measures which shall apply immediately . However, if these measures are not in accordance with the opinion of the Com ­ mittee , they shall forthwith be communicated by the Commission to the Council . In that event the Com ­ mission may, for not more than one month from the date of such communication , defer application of the measures which it has adopted . The Council , acting by a qualified majority, may take a different decision within one month . TITLE IV Price system for the 1980/81 marketing year Article 27 The Commission may consider any other question referred to it by its chairman either on his own ini ­ tiative or at the request of the representative of a Member State . Article 31 For the sheepmeat sector for the 1980/81 marketing year : 1 . the basic price is hereby fixed, in accordance with the second subparagraph of Article 3 ( 1 ), at 345 ECU/ 100 kg ; 2 . the intervention price, determined in accord ­ ance with Article 7 (6), shall be 293-2 ECU/ 100 kg ; 3 . the derived intervention price applicable in region 4 is hereby fixed, in accordance with Article 7 (3), at 276 ¢ 2 ECU/ 1 00 kg ; 4. the reference prices are hereby fixed, in accor ­ dance with the second subparagraph of Article 3 ( 1 ), at :  375 ECU/ 100 kg for region 1 ,  345 ECU/ 100 kg for region 2,  3 1 5 ECU/ 1 00 kg for region 3 ,  310 ECU/ 100 kg for region 4,  293 ECU/ 100 kg for region 5 . Article 28 This Regulation shall be so applied that appropriate account is taken, at the same time, of the objectives set out in Articles 39 and 1 10 of the Treaty . Article 29 The Annexes may be amended by the Council , act ­ ing by a qualified majority on a proposal from the Commission . (1 ) OJ No L 151, 30. 6 . 1968, p . 16 . ( 2 ) OJ No L 16, 22 . 1 . 1980, p . 3 . No L 183/ 10 Official Journal of the European Communities 16 . 7 . 80 Article 32 The prices set out in points 1 , 2 and 3 of Article 31 , seasonally adjusted pursuant to Articles 3 (3) and 7 (6), shall be as indicated in the following table : (ECU/100 kg (green rate) Week ' beginning Week No Basic price Intervention price Derived intervention price 7 April 14 21 1 2 3 4 376-0 379-5 377-0 376-5 319-6 322-6 320-5 320-0 302-6 305-6 303-5 303-0 5 May 12 19 26 5 6  7 8 375-0 373-5 373-0 372-5 318-8 317-5 317-0 316-6 301-8 300-5 300-0 299-6 2 June 9 16 23 30 9 10 11 12 13 371 .0 369-5 367-0 363-0 360-0 315-4 314-1 311-9 308-6 306-0 298-4 297-1 294-9 291-6 . 289-0 7 July 14 21 28 14 15 16 17 357-0 354-2 352-0 349-0 303-5 301-1 299-2 296-6 286-5 284-1 282-2 279-6 4 August 1 1 18 25 18 19 20 21 345-0 341 -5 337-0 333-0 293-2 290-3 286-5 283-0 276-2 273-3 269-5 266-0 1 September 8 15 22 29 22 23 24 25 26 328-0 323-0 320-0 318-0 315-5 278-8 274-6 272-0 270-3 268-2 261-8 257-6 255-0 253-3 251-2 6 October 13 20 27 27 28 29 30 314-0 313-0 312-0 311-0 266-9 266-0 265-2 264-4 249-9 249.0 248-2 - 247-4 3 November 10 17 24 31 32 33 . 34 312-0 313-0 314-5 315-5 265-2 266-0  267-3 268-2 248-2 249-0 250-3 251-2 1 December 8 15 22 29 35 36 37 38 39 317-0 319-3 322-5 325-0 333-5 269-4 271-4 274-1 276-2 283-5 252-4 . 254-4 257-1 259-2 266-5 5 January 1981 12 19 26 40 41 42 43 341 -0 343-5 345-8 347-2 289-9 292-0 293-9 295-1 272-9 275-0 276-9 278-1 2 February 9 16 23 44 45 46 47 348-8 349-8 351-4 353-5 296-5 297-3 298-7 300-5 279-5 280-3 281-7 283-5 2 March 9 16 23 30 48 49 50 51 52 355-5 359-0 365-0 371-0 379-5 302-2 305-1 310-2 315-4 322-6 285-2 288-1 293-2 298-4 305-6 16 . 7 . 80 Official Journal of the European Communities No L 183/ 11 2 . The Commission report must take into account the following criteria :  the market trend and the trend of incomes of sheepmeat producers in the Community and in each of the Member States ,  the trend of imports from third countries ,  the effect of this trend on the Community's budget . TITLE V Final provisions Article 33 The Commission may adopt appropriate measures to facilitate the transition from the system in force in each Member State before the application of this Regulation to the system established by this Regula ­ tion . Detailed rules for the application to this Article shall be adopted in accordance with the procedure laid down in Article 26 and as necessary in accord ­ ance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70 . Article 34 1 . The Commission shall submit to the Council be ­ fore 1 October 1983 a report on the functioning of the common organization of the market and, in par ­ ticular, on the intervention and premium systems, in order to enable the Council to examine the systems and  acting by a qualified majority on a proposal from the Commission before 1 April 1984  take appropriate measures , if required . 3 . However, should the expenditure relating to the common organization of the market exceed the esti ­ mates , the examination referred to in this Article shall be made as soon as these estimates are exceeded and the Council , acting by a qualified majority on a proposal from the Commission, shall decide on the appropriate measures . Article 35 This Regulation shall apply as from the date of application of the Agreements resulting from the negotiating brief given to the Commission by the Council on 20 December 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 June 1980 . For the Council The President A. SARTI No L 183/ 12 Official Journal of the European Communities 16 . 7 . 80 Section a 02.01 A IV a) ANNEX I Meat of sheep and goats , fresh and chilled : 1 . Carcases or half-carcases 2 . Short forequarters 3 . Chines and/or best ends 4. Legs 5 . Other : aa) Unboned (bone-in) bb) Boned or boneless Section b 02.06 C II a) Section c 02.01 A IV b) Meat of sheep and goats salted, in brine, dried or smoked : 1 . Unboned (bone-in) 2 . Boned or boneless Meat of sheep and goats, frozen : 1 . Carcases or half-carcases 2 . Short forequarters 3 . Chines and/or best ends 4. Legs 5 . Other : aa) Unboned (bone-in) bb) Boned or boneless 16 . 7 . 80 Official Journal of the European Communities No L 183/ 13 ANNEX II The Common Customs Tariff shall be amended as follows : 1 . Heading No 01.04 shall be amended to read as follows : Il Rate of duty 'Heading number Description Autonomous % or levy ( L) Conventional % 1 2 3 4 01.04 Live sheep and goats : A. Pure-bred breeding animals (a ): I. Sheep Free Free 11 . Goats 5  ll B. Other : Il li I. Sheep 15 ( L)  li 11 . Goats 5 ( L)  ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities .' 2 . the following Additional Note shall be inserted in Chapter 2 : '2 . A. For the purposes of heading No 02.01 , the following expressions shall have the meanings hereunder assigned to them : (a) 'carcases ', for the purposes of subheadings 02.01 A IV a) 1 and b) 1 : whole carcases of the slaugh ­ tered animals after having been bled, eviscerated and skinned, imported with or without the heads, with or without the feet and with or without the other offals attached. Where carcases are imported without the heads , the latter must have been separated from the carcase at the atloido-occipital joint. When imported without the feet, the latter must have been cut off at the carpo-metacarpal or tarso-metatarsaljoints ; (b) 'half-carcases ', for the purposes ofsubheadings 02.01 A IV a) 1 and b) 1 : the product resulting from the symmetrical division of the whole carcase through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and of the ischio-pubic symphysis ; (c) 'short-forequarters ', for the purposes of subheading 02.01 A IV a) 2 and b) 2 : the anterior part of the carcase with or without the breast including all the bones and the shoulders, scrag and middle neck, cut at right-angles to the backbone with a minimum offive and a maximum ofseven pairs of whole or cut ribs ; (d) 'short forequarter ', for the purposes ofsubheading 02.01 A IV a) 2 and b) 2 : the anterior part of the half carcase with or without the breast including all the bones and the shoulder, scrag and middle neck, cut at right-angles to the backbone with a minimum offive and a maximum ofseven whole or cut ribs ; (e) 'chines and/or best ends ', for the purposes of subheading 02.01 A IV a) 3 and b) 3 : the remaining part of the carcase after the legs and short forequarters have been removed with or without the kid ­ neys ; the chines when separated from the best ends must include a minimum offive lumbar verte ­ brae ; the best ends when separated from the chines must include a minimum offive pairs of whole or cut ribs ; (f) 'chine and/or best end ', for the purposes ofsubheading 02.01 A IV a) 3 and b) 3 : the remaining part of the half-carcase after the legs and short forequarters have been removed with or without the kid ­ ney, the chine when separatedfrom the best end must include a minimum offive lumbar vertebrae; the best end when separatedfrom the chine must include a minimum offive whole or cut ribs ; No L 183/ 14 Official Journal of the European Communities 16 . 7 . 80 (g) 'legs ', for the purposes of subheading 02.01 A IV a) 4 and b) 4 : the rear part of the carcase compris ­ ing all the bones and the legs and cut at right-angles to the backbone at the sixth lumbar vertebra just under the ilium or at the fourth sacral vertebra through the ilium anterior to the ischio-pubic symphysis ; (h) 'leg ', for the purposes of subheading 02.01 A IV a) 4 and b) 4 : the rear part of the half carcase comprising all the bones and the leg and cut at right-angles to the backbone at the sixth lumbar vertebra just under the ilium or at the fourth sacral vertebra through the ilium anterior to the ischio-pubic symphysis . B. In determining the number of whole or cut ribs referred to in paragraph A , only those attached to the backbone shall be taken into consideration . ' 3 . Additional Notes 2 and 3 become 3 and 4. 4 . Subheadings 02.01 A IV, 02.06 C, 15.02 B and 16.02 B III shall be replaced by the following : Il Rate of duty ^ Heading number Description Autonomous % or levy (L) Conventional % 1 2 3 4 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : IV. Of sheep or goats : a ) Fresh or chilled : 1 . Carcases or half-carcases 20 (L) 20 \ 2 . Short forequarters 20 ( L) 20 3 . Chines and/or best ends 20 ( L) 20 4. Legs 20 ( L) 20 l 5 . Other : \ aa) Unboned ( bone-in ) 20 ( L) 20 bb ) Boned or boneless 20 (L) 20 \ b ) Frozen : \ 1 . Carcases or half-carcases 20 (L) 20 2 . Short forequarters 20 ( L) 20 3 . Chines and/or best ends 20 ( L) 20 I 4. Legs 20 ( L) 20 l 5 . Other : || \ aa ) Unboned ( bone-in ) 20 ( L) 20 bb) Boned or boneless 20 ( L) 20 16 . 7 . 80 Official Journal of the European Communities No L 183/ 15 Rate of duty Heading number Description Autonomous % or levy ( L) Conventional % 1 2 3 4 02.06 Meat and edible meat offals (except poultry liver), salted, in brine, dried or smoked : C. Other : I. ( Unchanged ) II . Of sheep and goats : a ) Meat : || 1 . Unboned ( bone-in ) 24 ( L)  2 . Boned or boneless 24 (L)  b ) Offals 24  || III . Other 24  15.02 Fats of bovine animals, sheep or goats, unrendered ; rendered or solvent-extracted fats (including 'premier jus') obtained from those unrendered fats : B. Other : I. ( Unchanged ) II . Unrendered fats of sheep or goats ; rendered or solvent-extracted fats ( including 'premier jus') obtained from those fats 10 6 ; 8 16.02 Other prepared or preserved meat or meat offal : B. Other : III . Other : a ) ( Unchanged ) b ) Other : 1 . ( Unchanged ) 2 . Other : aa) Of sheep or goats 26 20*